Detailed Office Action
	The communication dated 4/18/2022 has been entered and fully considered. Claims 1-84 are cancelled. Claims 96-104 are withdrawn from examination. Claims 85-104 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 85-95) in the reply filed on 4/18/2019 is acknowledged.  The traversal is on the ground(s) that the technical feature which the Office has identified as being allegedly common to the inventions of both Groups I and II, is not simply "a tubular detecting element for detecting molten plastic coupled to a monitoring device for pressure or flow", but rather, this technical feature as recited in both independent method Claim 85 and independent apparatus Claim 96 is "a tubular detecting element of deformable transverse cross-section".  
This is not found persuasive because the limitation of deformable is not further defined by the independent claims 85 and 96. Broadest reasonable interpretation of “deformable” relates to a tube material that can be deformed. As Applicant has also pointed out, KENNEDY (US 5,542,835) identifies the tube material to be copper {[col 3, line 50]}. The Examiner submits that copper tube can be deformed or pinched, thus it is deformable. Note that the instant claims do not recite the numerical value of pressure or the force under which the tube is deformed or deformable. Copper tube can be deformed if an appropriate pressure/force is applied to it. 
The requirement is still deemed proper and is therefore made FINAL. Claims 96-104 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: on page 8, line 13, replace “beings” with “begins”.  Appropriate correction is required.
Claim Objections
Claims 85 and 95 are objected to because of the following informalities: 
Claim 85, line 1: add “:” after “the method comprising”.
Claim 95, line 3: add “plastics material forming” before “mould”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 90 recites the limitation “flow control means” in two occurrences in lines 2 and 3. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the term “means” and (B) the terms “means” is modified by the functional language “flow control” and (C) the term “means” is not modified by sufficient structure for performing the function of flow control. The Examiner interprets “flow control means” as a flow controller (instant specification page 13, line 14) and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recite that the connecting conduit is non-deformable material. The term “non-deformable” is unclear and its metes and bounds cannot be readily discerned by one of ordinary skill in the art. The Examiner submits that given a high enough pressure/force any material can be deformed, thus that material can be also considerable deformable. The Applicant needs to define the metes and bounds of this term. Claim 93 is rejected since it depends on claim 92. For the purpose of Examination, the Examiner considers connecting lines and equipment such as pressure regulator and flow controller upstream of the tubular element to meet the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 85-92 and 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEDY (US 5,542,835 – of record), hereinafter KENNEDY in view of BOULANGER (US-2019/0160241), hereinafter BOULANGER. Note that the italicized text below are the instant claims.
Regarding claim 85, KENEDY discloses A method for detecting a leak of molten plastics material {[abstract]}, the method comprising: 
placing a tubular detecting element of deformable transverse cross-section adjacent a site from which molten plastics material may leak {[abstract] conduit is the tubular detecting element, [col 3, line 50] the Examiner submits that copper can be deformed, thus deformable}, 
urging a fluid through the tubular detecting element {[abstract] note that air is passed through the conduit}, 
monitoring one of the pressure and flow of the fluid through the tubular detecting element at a location one of upstream of the tubular detecting element {[abstract] note detection of flow and back pressure of air in the element, [FIG. 2a] note the pressure sensor 45 is upstream of the leak site or the tube}, 
and determining the presence of a leak of molten plastics material adjacent the tubular detecting element in response to the one of the monitored pressure and the monitored flow of the fluid through the tubular detecting element {[abstract], [col 2, lines 10-16]}.
KENNEDY, however, is silent on determining the pressure downstream of tubular element and only discloses using the absolute pressure sensor 45 that is located upstream of the tube {[FIG. 2a]}.
In the same filed of endeavor that is related to pressure measurement and monitoring, BOULANGER discloses a differential pressure sensor {[0118] note the use of differential pressure sensor that additionally measures the ambient pressure or pressure downstream of any device}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the pressure sensor of KENNEDY with the differential pressure sensor of BOULANGER and have additionally measured the pressure downstream of conduit of KENNEDY (ambient pressure).
As disclosed by BOULANGER, the advantage of this differential sensor is that it is immune to variation of the atmospheric conditions, thus it is more accurate and robust {[0118]}. The Examiner notes that the leak detection method of KENNEDY also requires a very accurate and sensitive pressure sensor to immediately detect the presence of molten plastic leak, therefore, an artisan would have been highly motivated to have used the differential pressure sensor of BOULANGER.
Regarding claim 86, KENEDY discloses in which the bore of the tubular detecting element is of circular transverse cross-section of diameter lying in the range of 0.1 mm to 10 mm {[col 2, lines 35-37] note teaching the diameter, thus a circular cross-section}. 
The Examiner notes that KENNEDY discloses a diameter of less than 2 mm that overlaps the claimed range of 0.1 mm to 10 mm. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Regarding claim 87, KENEDY discloses in which the flow of the fluid through the tubular detecting element is flow controlled {[col 2, lines 25-26] note the use of a flow regulator, [col 3, lines 48-50]}.
Regarding claim 88, KENEDY discloses in which the fluid is applied to the tubular detecting element at a regulated pressure {[col 3, line 45] note the pressure regulator 36}.
Regarding claim 89, KENEDY discloses in which the presence of leaking molten plastics material is determined in response to a fall in the flow rate of the fluid being urged through the tubular detecting element {[abstract] note the change in air flow, note that blocking by molten plastic indicates blockage of flow thus a fall in flow}.
Regarding claim 90, KENEDY discloses in which the flow of fluid through the tubular detecting element is controlled by a flow control means, and the flow rate of the fluid through the tubular detecting element is determined by the differential pressure across the flow control means {[col 4, lines 26-30]}.
Regarding claim 91, KENEDY discloses in which the fluid is intermittently urged through the tubular detecting element at intervals of predefined time duration for time periods of predefined time {[col 2, lines 20-25] note that pulsing is the intermittent urging of flow}.
Regarding claim 92, KENEDY discloses in which the fluid is delivered to the tubular detecting element through a connecting conduit, the connecting conduit comprising a non-deformable material {see section 112(b) above, [FIG. 2a] note upstream of tubular element 20  there are a number of elements: 35, 46, 36, 40, 45 that deliver fluid to the tubular element or conduit 20}.
Regarding claims 94 and 95, KENNEDY discloses in which the method is configured for detecting a leak of molten plastics material in a plastics material forming mould one of outside and within the plastics material forming mould, and the tubular detecting element is located one of outside and within the mould (claim 94), in which the tubular detecting element is located adjacent an injection nozzle through which molten plastics material is delivered to a corresponding moulding cavity in the mould (claim 95) {[FIG. 1] note the detecting element 20 is near injection nozzle 15 that is considered outside of the mold, [FIG. 5] note the leak detector pipe 111 is inside the mold arrangement}.
Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748